DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 3/1/21.  Claims 1-20 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance in regard to claim 1:  Reference Carr et al. and Ardis cited in the previous action are pertinent to applicant disclosure.  However, none of the cited prior art of record take alone or in combination with other references, discloses teach or fairly suggest at least a payment reader for exchanging payment information with a chip card and for providing decoy data to a tamper device connected to a chip card interface of the payment reader, comprising transmit data over the input/output line with the card communication circuit at the second clock frequency;   read data from the input/output line with the reader communication circuit at the first clock frequency; and transmit decoy data over the input/output line with the reader communication circuit after expiration of a first period 
The following is an examiner’s statement of reasons for allowance in regard to claim 5:  Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record, discloses, teach or fairly suggest at least  a transaction device for exchanging information with a chip card comprising: a monitoring system coupled to the contact line for the input/output pin, the monitoring system comprising a reader communication circuit configured to transmit data from the processing unit to the chip card and to alter a data communication sequence between the processing unit and the chip card such that a tamper device connected to the input/output pin is unable to interpret extracted data from the input/output pin. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in regards to claim 16: Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record, discloses, teach or fairly suggest at least  monitoring a contact line connecting the input/output interface and the processing unit with a monitoring system, wherein the monitoring system has a reader communication circuit configured to transmit data from the processing unit to the chip card; and altering, by the reader communication circuit, a data communication sequence between the processing unit and the chip card such that a tamper device connected to the transaction device is unable to interpret extracted data from the transaction device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887